PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


MYLES LUMBER COMPANY,                  
               Plaintiff-Appellee,
                 v.
CNA FINANCIAL CORPORATION;
CONTINENTAL INSURANCE COMPANY, a                 No. 00-1318
non-resident insurance corporation;
BOSTON OLD COLONY INSURANCE
COMPANY, a non-resident insurance
corporation,
              Defendants-Appellants.
                                       
           Appeal from the United States District Court
       for the Northern District of West Virginia, at Elkins.
            Robert Earl Maxwell, Senior District Judge.
                         (CA-99-121-2)

                      Argued: October 30, 2000
                      Decided: December 5, 2000

        Before WILKINS and KING, Circuit Judges, and
         Frank J. MAGILL, Senior Circuit Judge of the
      United States Court of Appeals for the Eighth Circuit,
                     sitting by designation.


Vacated and remanded by published opinion. Judge Wilkins wrote the
opinion, in which Judge King and Senior Judge Magill joined.


                             COUNSEL

ARGUED: Amy Marie Smith, STEPTOE & JOHNSON, Clarksburg,
West Virginia, for Appellants. Jodi K. Douglas, COOPER & PRES-
2            MYLES LUMBER CO. v. CNA FINANCIAL CORP.
TON, Parsons, West Virginia, for Appellee. ON BRIEF: Daniel C.
Cooper, STEPTOE & JOHNSON, Clarksburg, West Virginia, for
Appellants. John W. Cooper, COOPER & PRESTON, Parsons, West
Virginia, for Appellee.


                             OPINION

WILKINS, Circuit Judge:

   Myles Lumber Company (Myles Lumber) filed suit in state court
against CNA Financial Corporation, Boston Old Colony Insurance
Company, and Continental Insurance Company (collectively, "Boston
Old Colony") seeking coverage under an insurance policy. Boston
Old Colony removed the action to federal district court based on
diversity jurisdiction. See 28 U.S.C.A. § 1332 (West 1993 & Supp.
2000); 28 U.S.C.A. § 1441 (West 1994). The district court abstained
from exercising jurisdiction and remanded. Boston Old Colony
appeals. For the reasons set forth below, we vacate the order of the
district court and remand for further proceedings.

                                  I.

   At all times relevant to this appeal, Boston Old Colony insured
Myles Lumber under a commercial general liability insurance policy.
Myles Lumber was sued in West Virginia state court by a group of
individuals who contended that they were the rightful owners of prop-
erty on which Myles Lumber had cut timber ("the Hyre lawsuit" or
"the underlying action"). Boston Old Colony defended Myles Lumber
in the underlying action under a full reservation of rights, believing
that if the trees on the disputed property had not belonged to Myles
Lumber, certain policy exceptions would apply which would preclude
coverage. Myles Lumber lost the Hyre lawsuit and paid a judgment
of over $300,000, plus related fees and costs.

  Myles Lumber’s request for insurance coverage was denied
because Boston Old Colony believed that certain exclusions applied.
Myles Lumber disputed this and filed a three-count complaint in West
Virginia state court. In the first count, Myles Lumber sought a decla-
             MYLES LUMBER CO. v. CNA FINANCIAL CORP.                     3
ration of its rights under the insurance contract as well as attorneys’
fees and consequential damages incurred as a result of suing for cov-
erage. See W. Va. Code Ann. §§ 55-13-1 to 55-13-16 (Michie 1994)
(Uniform Declaratory Judgments Act). In the second count, Myles
Lumber alleged breach of contract, and in the third count, it sought
relief under the state Unfair Trade Practices Act, see W. Va. Code
Ann. § 33-11-4(9)(a) (Michie 1996).

   Boston Old Colony removed the action to federal district court
based on diversity of citizenship, see 28 U.S.C.A. §§ 1332, 1441, and
Myles Lumber moved to remand based on principles of abstention.
The district court held a hearing at which it granted the remand
motion. It noted that this court has established certain factors to be
considered in deciding whether to abstain from hearing a declaratory
judgment action, see Centennial Life Ins. Co. v. Poston, 88 F.3d 255,
257 (4th Cir. 1996), and concluded that consideration of those factors
favored abstention. In particular, the district court noted that the case
would require application of state law and emphasized its determina-
tion that the suit could be more efficiently resolved by the state court
because the state court was already familiar with the facts of the
underlying action.

   Boston Old Colony appeals, arguing that the district court lacked
authority to abstain. Boston Old Colony alternatively argues that even
if the district court possessed discretion to abstain, it was an abuse of
discretion to abstain here. We agree that the district court lacked
authority to abstain from exercising jurisdiction over the claims for
breach of contract and unfair trade practices because those claims
plainly seek damages. We further conclude that even if the district
court had discretion to abstain from exercising jurisdiction over the
declaratory judgment claim, under these circumstances it would be an
abuse of discretion to remand that single claim.

                                    II.

   District courts ordinarily have a strict duty to exercise the jurisdic-
tion that is conferred on them by Congress. See Quackenbush v. All-
state Ins. Co., 517 U.S. 706, 716 (1996). However, when a suit
involves equitable or discretionary relief, a district court may either
stay the suit in favor of state court action or "decline to exercise juris-
4             MYLES LUMBER CO. v. CNA FINANCIAL CORP.
diction altogether by . . . dismissing the suit or remanding it to state
court." Id. at 721. In contrast, a district court may stay an action seek-
ing damages but generally may not subject it to "outright dismissal or
remand." Id. Thus, a threshold requirement that must be satisfied for
a case to be subject to remand is that the complaint seek either equita-
ble or otherwise discretionary relief. Whether a case satisfies the basic
requirements of abstention is a legal question subject to de novo review.1
See Garamendi v. Allstate Ins. Co., 47 F.3d 350, 354 (9th Cir. 1995),
aff’d sub nom. Quackenbush v. Allstate Ins. Co., 517 U.S. 706 (1996);
see also United States v. Smith, 115 F.3d 241, 244 (4th Cir. 1997)
(stating that questions of law are reviewed de novo).

   Counts Two and Three of Myles Lumber’s complaint—for breach
of contract and unfair trade practices—plainly seek damages and thus,
under Quackenbush, were not subject to remand. The question then
becomes whether, assuming that the district court possessed discre-
tion to remand the declaratory judgment claim,2 it would be proper to
remand that claim alone. We conclude that remanding would be an
abuse of discretion. See United Capitol Ins. Co. v. Kapiloff, 155 F.3d
488, 493 (4th Cir. 1998).

   A court must consider four factors in deciding whether to exercise
its discretion to hear a declaratory judgment action:
    1
     Although remand orders generally are not subject to review on appeal,
see 28 U.S.C.A. § 1447(d) (West 1994), the Supreme Court has held that
abstention-based remand orders such as the one at issue here are appeal-
able, see Quackenbush, 517 at 711-15.
   2
     Myles Lumber’s declaratory judgment count arguably presents a
claim for damages as it seeks a declaration of rights under the insurance
contract. Cf. Terry v. Chauffeurs, Local 391, 863 F.2d 334, 339 (4th Cir.
1988) (concluding that when declaratory judgment action required inter-
pretation of a collective bargaining agreement and determination of
whether the agreement was breached, the suit involved legal rather than
equitable issues), aff’d, 494 U.S. 558 (1990); see also 9 Charles Alan
Wright & Arthur R. Miller, Federal Practice and Procedure § 2313
(1995) ("Although the origin of the declaratory judgment procedure
largely is in equity, the remedy itself is neither legal nor equitable . . .
 In that event, this entire action is for damages and the district court
would be constrained to exercise jurisdiction.
             MYLES LUMBER CO. v. CNA FINANCIAL CORP.                    5
     (i) the strength of the state’s interest in having the issues
     raised in the federal declaratory action decided in the state
     courts; (ii) whether the issues raised in the federal action can
     more efficiently be resolved in the court in which the state
     action is pending; [ ](iii) whether permitting the federal
     action to go forward would result in unnecessary "entangle-
     ment" between the federal and state court systems, because
     of the presence of "overlapping issues of fact or law"[; and
     (iv)] whether the declaratory judgment action is being used
     merely as a device for "procedural fencing" . . . .

Centennial Life Ins., 88 F.3d at 257 (quoting Nautilus Ins. Co. v. Win-
chester Homes, Inc., 15 F.3d 371, 377 (4th Cir. 1994)) (alterations in
original).

   Comity concerns do not weigh heavily in favor of the exercise of
jurisdiction. Although this case will involve the application of state
law, there is nothing that would give West Virginia courts a particu-
larly strong interest in deciding it. See id. at 258 (noting that interest
of state in deciding matter of state law is lessened when state law
issue is not problematic or difficult); cf. Johnson v. Collins Entm’t
Co., 199 F.3d 710, 719-21 (4th Cir. 1999) (noting that state had
strong interest in deciding issues that involved "a most basic problem
of [state] public policy" and "the treacherous waters of state political
controversy").

   In contrast, the efficiency factor weighs heavily in favor of retain-
ing jurisdiction. First, we consider it significant that there is no state
action pending. Further, as the district court must retain jurisdiction
over the damages claims, it would be more efficient for the district
court to adjudicate the entire case. See Gov’t Employees Ins. Co. v.
Dizol, 133 F.3d 1220, 1225-26 (9th Cir. 1998) (en banc) (stating that,
to avoid piecemeal litigation, a district court generally should not
remand or decline to entertain a declaratory relief claim when other
claims are joined with the claim for declaratory relief); cf. Centennial
Life Ins., 88 F.3d at 258 (stating that efficiency factor favored absten-
tion when pending state action would settle the entire matter but fed-
eral declaratory judgment action would not).

  The district court determined that efficiency favored remand
because the state court was familiar with the facts of the underlying
6            MYLES LUMBER CO. v. CNA FINANCIAL CORP.
action. The court believed that one issue pertaining to the merits of
this suit would be whether Myles Lumber’s trespass was intentional,
and that resolving that issue would involve considering both state law
and the facts of the trespass. Assuming that Myles Lumber’s intent is
at issue—a proposition disputed by Boston Old Colony—efficiency
does not favor remand. Again, there is no pending state court action
that will resolve this issue, so there is no immediate efficiency gain
by transferring the issue to state court. And, because the dispute in the
underlying action merely concerned boundary lines and did not
involve the issue of whether Myles Lumber’s trespass was intentional,
this will be a new issue regardless of which court decides it.

   The third factor concerns avoiding unnecessary entanglement
between the federal and state court systems. We perceive no realistic
threat of entanglement here primarily because there is no pending
state court action. Although Myles Lumber contends that there is a
danger of entanglement because the state court is already familiar
with the facts of the underlying suit, this argument is specious.
Whichever court decides the merits of this case must tread carefully
with regard to the facts already decided in the underlying action, and,
as previously noted, the intent issue was not decided in the Hyre law-
suit. Accordingly, the third factor does not favor remand. Finally, the
fourth factor concerns the potential for procedural fencing, but there
is no evidence to support Myles Lumber’s assertion that Boston Old
Colony has engaged in forum shopping.

   Thus, this case only nominally raises comity concerns, entangle-
ment is not realistically an issue, there is no evidence of procedural
fencing, and efficiency considerations weigh heavily in favor of
retaining jurisdiction. We therefore conclude that, assuming that the
district court possessed discretion to remand the declaratory judgment
claim, it would be an abuse of discretion to do so under these circum-
stances.

                                  III.

   In sum, we conclude that the district court was without authority
to abstain from exercising its jurisdiction over Counts Two and Three
of the complaint because they seek damages. Further, assuming the
district court possessed discretion to abstain from deciding the declar-
             MYLES LUMBER CO. v. CNA FINANCIAL CORP.                 7
atory judgment count, we conclude that under the circumstances pres-
ent here the court would abuse its discretion in doing so. We therefore
vacate the remand order of the district court and remand for further
proceedings consistent with this opinion.

                                       VACATED AND REMANDED